Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-3, 5-12 and 14-17 are pending. Election to examine claims 1-3, 5-11 and 17 without traverse was made in the reply filed on 06/25/2021. After review of the restriction requirement mailed 03/03/2021, the restriction requirement between groups I and IV was withdrawn in the non-final mailed 07/07/2021. Therefore, claims 12, 14-15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 1-3, 5-11 and 16 are under examination.

Claim Status Identifiers
	Claim 16 has the incorrect status identifier. See MPEP 714 II. C. Claim 16 is under examination and is not withdrawn.

Withdrawn rejections
Applicant's amendments and arguments filed 11/16/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
  

The cancelation of claim 13 has overcome the 101 rejection of claim 13 in the non-final mailed 07/07/2021.
The 103(a) rejection of claims 1-2, 5-11, and 13 over ‘196 (US Patent 5,446,196, Patent date 08-1995) has been withdrawn to better articulate the obviousness of the claims in two new 103 rejections.

The examiner stated the limitations of 0% to ≤ 1% by wt. bitumen and the drum dryer were allowable in the non-final mailed 07/07/2021. After careful consideration, the examiner has reversed this decision. The obviousness of these limitations are articulated below in the newly applied 103 rejections.

The following newly applied 103(a) rejections and objections to the specification constitute the complete set of rejections and/or objections presently being applied to the instant application.

Specification
The disclosure is objected to because of the following informalities: The specification on page 3 line 33, recites the diisocyanate of o-toluidine. The structure of o-toluidine appears immediately below. The structure of o-toluidine has only one 

    PNG
    media_image1.png
    157
    168
    media_image1.png
    Greyscale

.  
Appropriate correction is required.

Claims 1-2, 5-11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘196 (US Patent 5,446,196, Patent date 08-1995. 196 is the English equivalent of reference D2 EP0626368 as cited in the Written Opinion for PCT/EP2019/058438) and ‘515 (USPGPub 2008/0269515, Published 10-2008. 515 is the English equivalent of reference D3 EP1992592 as cited in the Written Opinion for PCT/EP2019/058438).
Interpretation of Claims

    PNG
    media_image2.png
    340
    776
    media_image2.png
    Greyscale

Scope of the Prior Art
	196 teach the treatment of toluene diisocyanate (TDI) residue in a kneader dryer at 140 to 240C (Example 1, Figure 1) (claim 5). 196 teach 12 mbar (Example 1, Figure 1) (claim 6). A TDI off-gas and a non-dusting granular material was obtained and solvent being in the distillate. 196 teach a range of bitumen of about 2% to 50% of the residue (column 1, lines 60-68). About 2% is interpreted to be less than 2%. 

Concerning claim 7 and the instant room temperature solid diisocyanate, 196 teach naphthalene 1,5-diisocyanate (column 2, lines 50-60).
Concerning claim 2, 196 teach the non-dusting granular material is optionally cooled (column 2, lines 30-35). This teaching allows for cooling to be absent.
Concerning claim 9, 196 teach the process is run continuously (claim 9). 
Concerning claim 11, 196 teach phosgene is reacted with an amine to prepare the isocyanate (column 1). This is motivation to utilize the corresponding amine to the naphthalene 1,5-diisocyanate and react it with phosgene to prepare the diisocyanate. 

Ascertaining the Difference
	196 does not explicitly teach bitumen at 0%.
196 does not teach the claimed dwell times, or a brittle material, nor the brittle material containing ≤ 5% by weight of the room temperature solid monomeric diisocyanate nor the semi-continuous operation.
196 does not teach semi-continuous.
Secondary Reference
	515 teach overlapping subject matter as currently claimed and taught by 196. For example, 515 teach “the objective of the present invention is furthermore achieved in the working up of the non-vaporizable TDI distillation residue can be carried out in kneader dryer with several shafts without addition of bitumen” (par. 57). 515 goes on to teach overlapping isocyanates as currently claimed and taught by 196. For example, 
515 teach discontinuous (par. 55). This teaching is motivation to operate in a semicontinuous operation as in current claim 9.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 196 and 515 to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have used less than the 2% of bitumen as taught by 196 with a reasonable expectation of success. The ordinary artisan would have done so because 196 teach below 2% (column 1, lines 60-68) and 515 teach the exclusion of bitumen (par. 28 and 57 in reference 515). Upon doing so the ordinary artisan would have arrived at the invention of less than and/or equal to 1% weight of bitumen, based on the residue.
Additionally, see MPEP 2144.05 "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat 
	MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
	
Regarding the instant dwell times it would have been obvious to arrive at these dwell times via routine experimentation. The teachings of 196 imply a dwell time due to the residue necessarily resides in the kneader as it passes through the kneader (Examples). The ordinary artisan would have experimented to find the workable ranges of this dwell time. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Concerning the brittle material/residue and the contents thereof, due to the methods of the prior art being substantially identical to those of the invention, the product of the prior art would be substantially identical to the product of the invention. Therefore, the non-dusting granular material taught by 196 would have been brittle and contain ≤ 5% by weight of the room temperature solid monomeric diisocyanate.
	Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The reason the prior art methods are substantially similar to those of the invention is because the combination of the prior art methods teach the process of recovering a room temperature solid diisocyanate, from a residue obtained from distillation and separating the diisocyanate via a kneader/drum and using less than or equal to 1 wt. % bitumen. 
Moreover, due to the prior art explicitly stating the absence of bitumen, the ordinary artisan practicing the teachings of the prior art would necessarily arrive at the instant product.
Concerning claim 9, it would have been obvious to perform the operation semi-continuously because 515 teach discontinuous (par. 55).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘196 (US Patent 5,446,196, Patent date 08-1995. 196 is the English equivalent of reference D2 EP0626368 as cited in the Written Opinion for PCT/EP2019/058438) and ‘515 (USPGPub 2008/0269515, Published 10-2008. 515 is the English equivalent of reference D3 EP1992592 as cited in the Written Opinion for PCT/EP2019/058438) as applied to claims 1-2, 5-11, and 16 and in further view of ‘669 (USPGPub2015/0353669, Published 12-2015).
Interpretation of Claims

    PNG
    media_image3.png
    131
    788
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    293
    778
    media_image4.png
    Greyscale


Scope of the Prior Art
	The combinational teachings of 196 and 515 are recited in the above 103 rejection and incorporated by reference. 
Ascertaining the Difference
	196 and 515 do not teach the use of a drum drier.
Secondary Reference
	669 teach the removal of volatile solvent from a polymer utilizing a kneader and drum dryer (par. 137). This teaching is a showing that drum dryers can substitute kneader dryers.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 196, 515 and 669 to arrive at the instant invention with a reasonable expectation of success.

The ordinary artisan would have done so with a reasonable expectation of success because 669 teach the removal of volatile solvent from a polymer utilizing a kneader and drum dryer (par. 137). Note: both 196 and 669 teach removal of solvents from a kneader dryer. See 196 (example 1) and 669 (par. 137). Due to 669 and 196 teaching removal of solvents using a kneader drier and 669 teaching substitution of a kneader drier for a drum drier. The ordinary artisan would have had a reasonable expectation of success in using the drum drier in place of the kneader drier.
The ordinary artisan would have looked to the teachings of 669 because 669 teach overlapping driers as taught by 196 and 515.

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.

Examiner’s Response: 
“Applicant disagrees with the Examiner’s contention regarding the cited reference”. However, the applicant has not pointed to specific portions of the rejection or the prior art that caused the disagreement.  

Conclusion
Claims 1-3, 5-11 and 16 are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628